Citation Nr: 1604506	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-28 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for additional compensation for dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2015, the Veteran was scheduled to testify at a Board hearing at the RO pursuant to his request for such a hearing; however, he did not report to the hearing as scheduled.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  In April 2006, VA received a VA Form 21-526, "Veteran's Application for Compensation or Pension," that the Veteran signed, indicating that he was divorced from his spouse and had one dependent child, M.M., with whom he was not living with, but whom he was providing child support for.  He did not include the address of the person who had custody of his child.  
 
2.  In a rating decision dated in July 2006, the RO granted service-connected disability compensation with a combined rating of 50 percent.  In the notice letter in August 2006, the RO informed the Veteran that he was being paid as a single veteran with no dependents and that VA could not pay for his dependent child because additional information was needed.  VA further informed him that he needed to provide VA with the address of the person who had custody of his child before he could be paid additional benefits for dependents.  
 
3.  In May 2011, the Veteran contacted VA by telephone requesting that his spouse and biological daughter be added to his VA benefits award.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2011, for the award of additional compensation for dependents have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim on appeal, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Regardless VA's duty owed to the Veteran has been met.  The Veteran has been provided with the regulations governing his claim for an earlier effective date for payment of additional benefits for a dependent spouse.  He was afforded the opportunity to submit additional evidence as well as testify at a Board hearing which he did not report to.



II.  Law and Regulations

The effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a). 

An additional amount of compensation may be payable for a spouse or child where a Veteran is entitled to compensation based on disability rated 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date for an award of additional compensation for dependents will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth or adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.

For the purpose of establishing a higher rate of compensation based on the existence of a dependent, VA requires evidence which satisfies the requirements of § 3.204. 38 C.F.R. § 3.213(a).

Under 38 C.F.R. § 3.204(a)(1):

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains:  the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he is seeking benefits. 

In addition, the United States Court of Appeals for Veterans Claims ("Court") has found that, while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  McColley v. West, 13 Vet. App. 553, 557 (2000).

Actual payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31.

III.  Analysis

In April 2006, VA received an initial VA Form 21-526, "Veteran's Application for Compensation or Pension," that the Veteran signed, indicating that he was divorced from his spouse and had one dependent child, M.M., with whom he was not living with, but whom he was providing child support for.  He did not include the address of the person who had custody of his child.  

In July 2006, the RO granted service connection for multiple disabilities and assigned a combined rating of 50 percent, effective in June 2006.

In light of the above, the Veteran was potentially eligible for an award of additional dependency compensation at the time of the July 2006 rating decision due to his combined disability rating of 50 percent.  38 C.F.R. § 3.4(b)(2).  However, VA informed him in an August 2006 notice letter that he was being paid at the single rate for a veteran with no dependents since the dependency information he provided for his dependent daughter, M.M., was incomplete.  He was further informed that he may be paid at the dependent rate from the date of claim if he provided the missing information, i.e. the address of the person who had custody of his dependent child, within one year from the date of the letter.  Otherwise, he was informed he could only be paid effective the date of receipt of the evidence.  He was told that he could use the attached VA Form 21-4138, "Statement In Support Of Claim," or call with the information.  The Veteran did not respond to this letter.

The next communication from the Veteran was not until May 2011 when he contacted VA by telephone to request that his wife and child be added to his award.  He informed VA at that time that he and his wife were married in 2003 and were living together and that M.M. was his biological daughter.  

As the Veteran did not respond with the requested missing information regarding his dependent child within one year of the August 2006 notice letter, an effective date earlier than June 1, 2011, for additional compensation for dependents is not warranted.  38 C.F.R. § 3.401(b).  See also 38 C.F.R. § 3.204.

The Veteran and his representative assert that the effective date should go back to the April 2006 claim since the Veteran listed his spouse and child at that time.  However, as noted above, the April 2006 claim shows that he was divorced and providing child support for his child with whom he was not living with.  Regarding his suggestion in the notice of disagreement received in August 2011 that a mistake may have been made by his representative who helped him with the paperwork in April 2006, he had ample opportunity to correct the mistake after receiving the August 2006 notice letter.  That is, he was clearly informed in the letter that he was being paid as a single Veteran with no dependents and that an allowance could not be made for his dependent child because of missing information.  He was also informed that he must provide VA with the missing information for his dependent child in order to complete his application for dependents.  The RO explained that VA may be able to pay him additional compensation for a dependent from the date of receipt of his claim if VA received the missing information or evidence within one year from the date of the letter [emphasis added].  Otherwise, the Veteran was informed that he could only be paid from the date that VA received the evidence.  The Veteran did not provide the missing information until May 2011.  

In regard to the necessity of providing the missing dependent information, the Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  38 U.S.C.A. § 501.  In order to receive an additional amount of compensation for a dependent, sufficient proof of such dependency is necessary.  38 C.F.R. § 3.205; McColley v. West, 13 Vet. App. 553, 556-557 (2000).  This information includes the name and address of the person who has custody of his dependent child.  38 C.F.R. § 3.204(a)(1).  The Veteran in this case was clearly and adequately informed of the necessity of submitting the missing information in order to receive additional compensation for a dependent. 

It is also pertinent to note that there is conflicting information of record regarding the Veteran's family status throughout the pendency of this appeal.  On the one hand, the Veteran reported in the May 2011 Report of Contact that he and his wife were living together.  He also reported in the notice of disagreement received in August 2011 that he had been married and had his daughter since his active duty in 2003 and felt that it was completely unacceptable that they were not put on his initial claim.  He added that he and his family would greatly appreciate the correction.  However, VA received statements from the Veteran's spouse in September 2012, October 2013 and February 2014, which contradict the Veteran.  In this regard, the Veteran's spouse said that although they were still legally married, they had been legally separated since July 2004 and that she had been the sole provider of their child from June 2006 to May 2011.  She also said that while the Veteran had since been ordered by the Court to pay child support, he was in arrears.  She submitted child support records that support this assertion.  Additionally, in July 2014, the RO granted the Veteran's spouse an apportionment of the Veteran's monthly compensation payment.  The RO informed both the Veteran and his spouse that an apportionment may be made when it is shown that dependents not in the custody of the Veteran do not have income or resources adequate to meet reasonable living expenses.   The Veteran's recent recollection of events is inconsistent with the more probative record and is not credible.  (Regardless, his application was still incomplete and required either completion or correction.  He did neither in a timely manner.)

It ultimately is the Veteran's responsibility to report the status of claimed dependents promptly and accurately.  Here, the Veteran reported on his initial claim in April 2006 that he was divorced, and when requested by VA in August 2006 to provide complete information regarding his claimed dependent child, the record reflects that he did not provide such information until May 2011.  See 38 C.F.R. §§ 3.31, 3.401(b)(1).  Section 38 C.F.R. § 3.158 provides that where evidence requested in connection with an original claim, a claim for increase or to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  After expiration of one year further action will not be taken until a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier that the filling of the new claim.  

Here, he filed an incomplete application, was informed of the need to provide information and did not respond within one year.  Accordingly, there is no legal basis for the award of an effective date earlier than June 1, 2011, for the dependency allowance.  Thus, the appeal for an earlier effective date for the award of additional compensation for dependents must be denied.

We also note that the appellant was informed, in the August 2006 letter, that he was not paid for a dependant.  He had the right to appeal, but did not. 


ORDER

An earlier effective date for additional compensation for dependents is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


